UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 1-14050 LEXMARK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 06-1308215 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (Address of principal executive offices) (Zip Code) (859) 232-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had94,723,133 shares outstanding (excluding shares held in treasury) of Class A Common Stock, par value $0.01 per share, as of the close of business on October 31, 2007. LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Condensed Statements of Earnings Three and Nine Months Ended September 30, 2007 and 2006 2 Consolidated Condensed Statements of Financial Position As of September 30, 2007 and December 31, 2006 3 Consolidated Condensed Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 Item 4. CONTROLS AND PROCEDURES 34 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 35 Item 1A. RISK FACTORS 35 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 Item 3. DEFAULTS UPON SENIOR SECURITIES 36 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 36 Item 5. OTHER INFORMATION 36 Item 6. EXHIBITS 36 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical fact, are forward-looking statements. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon the Company, speak only as of the date hereof, and are subject to certain risks and uncertainties. We assume no obligation to update or revise any forward-looking statements contained or incorporated by reference herein to reflect any change in events, conditions or circumstances, or expectations with regard thereto, on which any such forward-looking statement is based, in whole or in part. There can be no assurance that future developments affecting the Company will be those anticipated by management, and there are a number of factors that could adversely affect the Company’s future operating results or cause the Company’s actual results to differ materially from the estimates or expectations reflected in such forward-looking statements, including, without limitation, the factors set forth under the title “Factors That May Affect Future Results And Information Concerning Forward-Looking Statements” in Part I, Item 2 of this report. The information referred to above should be considered by investors when reviewing any forward-looking statements contained in this report, in any of the Company’s public filings or press releases or in any oral statements made by the Company or any of its officers or other persons acting on its behalf. The important factors that could affect forward-looking statements are subject to change, and the Company does not intend to update the factors set forth in the “Factors That May Affect Future Results and Information Concerning Forward-Looking Statements” section of this report. By means of this cautionary note, the Company intends to avail itself of the safe harbor from liability with respect to forward-looking statements that is provided by Section 27A and Section 21E referred to above. 1 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Revenue $ 1,195.4 $ 1,234.6 $ 3,664.2 $ 3,738.9 Cost of revenue 862.8 832.2 2,538.6 2,515.0 Gross profit 332.6 402.4 1,125.6 1,223.9 Research and development 101.2 93.2 303.3 273.8 Selling, general and administrative 204.3 186.6 608.5 546.6 Restructuring and other, net 6.6 7.5 6.6 64.3 Operating expense 312.1 287.3 918.4 884.7 Operating income 20.5 115.1 207.2 339.2 Interest (income) expense, net (5.6 ) (5.2 ) (13.8 ) (17.0 ) Other (income) expense, net (0.8 ) 1.2 (7.0 ) 3.9 Earnings before income taxes 26.9 119.1 228.0 352.3 Provision (benefit) for income taxes (18.3 ) 33.5 26.2 103.8 Net earnings $ 45.2 $ 85.6 $ 201.8 $ 248.5 Net earnings per share: Basic $ 0.48 $ 0.86 $ 2.12 $ 2.38 Diluted $ 0.48 $ 0.85 $ 2.10 $ 2.37 Shares used in per share calculation: Basic 94.9 100.0 95.4 104.5 Diluted 95.2 100.6 96.0 105.0 See Notes to Consolidated Condensed Financial Statements. 2 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL POSITION (In Millions, Except Par Value) (Unaudited) September 30 2007 December 31 2006 ASSETS Current assets: Cash and cash equivalents $ 202.5 $ 144.6 Marketable securities 436.7 406.3 Trade receivables, net of allowances of $38.5 in 2007 and $38.0 in 2006 574.3 584.3 Inventories 459.9 457.8 Prepaid expenses and other current assets 231.9 237.0 Total current assets 1,905.3 1,830.0 Property, plant and equipment, net 864.3 846.8 Other assets 174.1 172.2 Total assets $ 2,943.7 $ 2,849.0 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term debt $ 4.2 $ - Current portion of long-term debt 149.9 - Accounts payable 634.2 600.3 Accrued liabilities 672.4 723.7 Total current liabilities 1,460.7 1,324.0 Long-term debt - 149.8 Other liabilities 335.5 340.0 Total liabilities 1,796.2 1,813.8 Stockholders' equity: Preferred stock, $.01 par value, 1.6 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value: Class A, 900.0 shares authorized; 94.7 and 97.0 outstanding in 2007 and 2006, respectively 1.1 1.1 Class B, 10.0 shares authorized; no shares issued and outstanding - - Capital in excess of par 877.3 827.3 Retained earnings 836.7 627.5 Treasury stock, net; at cost; 13.6 and 10.9 shares in 2007 and 2006, respectively (454.7 ) (289.8 ) Accumulated other comprehensive loss (112.9 ) (130.9 ) Total stockholders' equity 1,147.5 1,035.2 Total liabilities and stockholders' equity $ 2,943.7 $ 2,849.0 See Notes to Consolidated Condensed Financial Statements. 3 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Nine Months Ended September 30 2007 2006 Cash flows from operating activities: Net earnings $ 201.8 $ 248.5 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 134.2 159.7 Deferred taxes (11.2 ) (18.1 ) Stock-based compensation expense 32.0 32.8 Tax shortfall from employee stock plans (0.2 ) - Foreign exchange gain upon Scotland liquidation (8.1 ) - Gain on sale of Scotland facility (3.5 ) - Other (2.6 ) 3.6 342.4 426.5 Change in assets and liabilities: Trade receivables 10.0 81.3 Inventories (2.1 ) (55.0 ) Accounts payable 33.9 34.4 Accrued liabilities (43.2 ) 44.3 Other assets and liabilities 11.5 (3.6 ) Net cash flows provided by operating activities 352.5 527.9 Cash flows from investing activities: Purchases of property, plant and equipment (131.0 ) (145.0 ) Purchases of marketable securities (705.4 ) (1,095.2 ) Proceeds from marketable securities 674.9 1,454.7 Proceeds from sale of Scotland facility 8.1 - Other 0.5 (1.2 ) Net cash flows (used for) provided by investing activities (152.9 ) 213.3 Cash flows from financing activities: Issuance of treasury stock 0.1 - Purchase of treasury stock (165.0 ) (730.1 ) Increase in short term debt 4.0 - Proceeds from employee stock plans 15.3 18.8 Tax windfall from employee stock plans 2.8 3.5 Other (0.8 ) (1.6 ) Net cash flows used for financing activities (143.6 ) (709.4 ) Effect of exchange rate changes on cash 1.9 0.7 Net change in cash and cash equivalents 57.9 32.5 Cash and cash equivalents - beginning of period 144.6 168.3 Cash and cash equivalents - end of period $ 202.5 $ 200.8 See Notes to Consolidated Condensed Financial Statements. 4 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (In Millions, Except Per Share Amounts) (Unaudited) 1.BASIS OF PRESENTATION The accompanying interim Consolidated Condensed Financial Statements are unaudited; however, in the opinion of management of Lexmark International, Inc. (together with its subsidiaries, the “Company” or “Lexmark”), all adjustments necessary for a fair statement of the interim financial results have been included. The results for the interim periods are not necessarily indicative of results to be expected for the entire year. The Condensed Consolidated Statement of Financial Position data as of December 31, 2006, was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S.”). The Company filed with the Securities and Exchange Commission audited consolidated financial statements for the year ended December 31, 2006, on Form 10-K, which included all information and notes necessary for such presentation. Accordingly, these financial statements and notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2006. 2.RESTRUCTURING-RELATED CHARGES AND OTHER 2007 Restructuring As part of its ongoing efforts to optimize its cost and expense structure, the Company continually reviews its resources in light of a variety of factors. On October 23, 2007, the Company announced a plan (the “2007 Restructuring Plan”) which includes: • Closure of one of the Company’s inkjet supplies manufacturing facilities in Mexico, and additional optimization measures at the remaining inkjet facilities in Mexico. • Reduction of the Company’s business support cost and expense structure by further consolidating activity globally and expanding the use of shared service centers in lower-cost regions. The areas impacted are supply chain, service delivery, general and administrative expense, as well as marketing and sales support functions. • Focusing consumer segment marketing and sales efforts into countries or geographic regions that have the highest supplies usage. The 2007 Restructuring Plan is expected to impact approximately 1,650 positions by the end of 2008. Most of the impacted positions are being moved to lower-cost countries. The Company expects the 2007 Restructuring Plan will result in pre-tax charges of approximately $55 million, of which $40 million will require cash. The Company expects the 2007 Restructuring Plan to be substantially completed by the end of 2008. For the three and nine months ended September 30, 2007, the Company accrued $6.6 million of employee termination benefit charges in accordance with SFAS No. 112, Employers’ Accounting for Postemployment Benefits. The employee termination benefit charges are included in Restructuring and other, net on the Consolidated Condensed Statements of Earnings. 5 The following table presents a rollforward of the liability incurred for employee termination benefits in connection with the 2007 Restructuring Plan.The liability is included in Accrued liabilities on the Company’s Consolidated Condensed Statements of Financial Position. Employee Termination Benefits Total Balance at December 31, 2006 $ - $ - Costs incurred 6.6 6.6 Balance at September 30, 2007 $ 6.6 $ 6.6 For the three and nine months ended September 30, 2007, the Company accrued employee termination benefit charges of $6.2 million in its Consumer segment and $0.4 million in All other. The Company expects to incur charges related to the 2007 Restructuring Plan of approximately $14 million in its Business segment, approximately $19 million in its Consumer segment and approximately $22 million in All other. 2006 Restructuring During the first quarter of 2006, the Company approved a plan to restructure its workforce, consolidate some manufacturing capacity and make certain changes to its U.S. retirement plans (collectively referred to as the “2006 actions”). The workforce restructuring eliminated or transferred over 1,400 positions from various business functions and job classes, with over 850 positions being eliminated, and over 550 positions being transferred from various locations primarily to low-cost countries. Lexmark consolidated its manufacturing capacity to reduce manufacturing costs, including the closure of its Rosyth, Scotland inkjet cartridge manufacturing facility and Orleans, France laser toner facilities, and reduced its operating expenses, particularly in the areas of supply chain, general and administrative and marketing and sales support. Lexmark also froze pension benefits in its defined benefit pension plan for U.S. employees, effective April 3, 2006, and at the same time changed from a maximum Company matching contribution of three percent of eligible compensation to an automatic Company contribution of one percent and a maximum Company matching contribution of five percent to Lexmark’s existing 401(k) plan. Except for approximately 100 positions to be eliminated in 2007, activities related to the 2006 actions were substantially completed at the end of 2006. For the three months ended September 30, 2006, the Company incurred pre-tax charges of $10.6 million related to the 2006 actions. Of the $10.6 million of charges incurred for the three months ended September 30, 2006, related to the 2006 actions, $3.1 million is included in Cost of revenue and $7.5 million in Restructuring and other, net on the Company’s Consolidated Condensed Statements of Earnings. For the nine months ended September 30, 2006, the Company incurred pre-tax charges of $112.2 million related to the 2006 actions which were partially offset by a $9.9 million pre-tax pension curtailment gain.Of the $102.3 million of net charges incurred for the nine months ended September 30, 2006, related to the 2006 actions, $38.0 million is included in Cost of revenue and $64.3 million in Restructuring and other, net on the Company’s Consolidated Condensed Statements of Earnings. 6 The following table presents a rollforward of the liability incurred for employee termination benefit and contract termination and lease charges in connection with the 2006 actions.The liability is included in Accrued liabilities on the Company’s Consolidated Condensed Statements of Financial Position. Employee Termination Benefits Contract Termination & Lease Charges Total Balance at December 31, 2006 $ 25.3 $ 4.8 $ 30.1 Payments & other (1) (10.4 ) (1.6 ) (12.0 ) Reversals (0.7 ) (1.7 ) (2.4 ) Balance at September 30, 2007 $ 14.2 $ 1.5 $ 15.7 (1) Other consists of additions due to positions being eliminated in 2007 and changes in the liability balance due to foreign currency translations. During the first quarter of 2007, the Company sold its Rosyth, Scotland facility for $8.1 million million and recognized a $3.5 million pre-tax gain on the sale. During the second quarter of 2007, the Company substantially liquidated the remaining operations of its Scotland entity and recognized an $8.1 million pre-tax gain from the realization of the entity’s accumulated foreign currency translation adjustment generated on the investment in the entity during its operating life. This gain is included in Other (income) expense, net on the Company’s Consolidated Condensed Statements of Earnings. 3.TRADE RECEIVABLES FACILITY In the U.S., the Company transfers a majority of its receivables to its wholly-owned subsidiary, Lexmark Receivables Corporation (“LRC”), which then may sell the receivables to an unrelated third party. The financial results of LRC are included in the Company’s consolidated financial results. LRC is a separate legal entity with its own separate creditors who, in a liquidation of LRC, would be entitled to be satisfied out of LRC’s assets prior to any value in LRC becoming available for equity claims of the Company. During the first quarter of 2007, the Company amended the facility to allow LRC to repurchase previously sold receivables from the unrelated third party. Prior to the 2007 amendment, the Company accounted for the transfer of receivables from LRC to the unrelated third party as sales of receivables. As a result of the 2007 amendment, the Company accounts for the transfers of receivables from LRC to the unrelated third party as a secured borrowing with a pledge of its receivables as collateral. At September 30, 2007 and December 31, 2006, there were no receivables or borrowings outstanding under the facility. 4.INVENTORIES Inventories consist of the following: September 30 2007 December 31 2006 Work in process $ 123.3 $ 119.7 Finished goods 336.6 338.1 Inventories $ 459.9 $ 457.8 7 5.AGGREGATE WARRANTY LIABILITY Changes in the Company’s aggregate warranty liability, which includes both warranty and extended warranty (deferred revenue), are presented below: 2007 2006 Balance at January 1 $ 212.4 $ 195.0 Accruals for warranties issued 203.8 151.8 Accruals related to pre-existing warranties (including amortization of deferred revenue for extended warranties and changes in estimates) (37.9 ) (34.3 ) Settlements made (in cash or in kind) (139.0 ) (118.3 ) Balance at September 30 $ 239.3 $ 194.2 Both warranty and the short-term portion of extended warranty are included in Accrued liabilities on the Consolidated Condensed Statements of Financial Position. The long-term portion of extended warranty is included in Other liabilities on the Consolidated Condensed Statements of Financial Position. 6.INCOME TAXES Current year provision (benefit) The provision for income taxes for the three months ended September 30, 2007, was a benefit of$18.3 million or a (67.7%) effective tax rate, compared to an expense of $33.5 million or a 28.15% effective tax rate for the third quarter of 2006. The difference in these amounts is principally due to an overall reduction in taxes caused by a decrease in third quarter pre-tax earnings ($25.9 million). Also, the settlement of a tax audit outside the U.S. during the third quarter of 2007 generated a $13 million benefit. Additionally, during the third quarter of 2007, the Company reduced its expected annual effective tax rate to approximately 20% due to the geographic shift of its worldwide earnings. As a result of this reduction, the Company reduced its full year provision by approximately $11 million. The $11 million benefit is based on the reduced expected annual effective tax rate compared to the previously expected tax rate applied to the Company’s earnings for the first two quarters of 2007. The provision for income taxes for the nine months ended September 30, 2007, was an expense of $26.2 million or an 11.5% effective tax rate, compared to an expense of $103.8 million or a 29.5% effective tax rate for the nine months ended September 30, 2006. The difference in these expense amounts is principally due to an overall reduction in taxes caused by a decrease in the nine month’s pre-tax earnings ($37.5 million) and a reduction in the estimated effective income tax rate from 2006 to 2007 ($23.7 million), primarily due to a geographic shift of earnings. In addition to the tax audit settlement in the third quarter of 2007 as discussed above, the income tax provision for the nine months ended September 30, 2007, includes benefits of $1.2 million and $4.8 million from adjustments to the Company’s deferred tax assets. The rate for the nine months ended September 30, 2006, included a $2.5 million benefit regarding the settlement of a tax audit. Adoption of FIN 48 The Company adopted the provisions of FIN 48 and related guidance on January 1, 2007.As a result of the implementation of FIN 48, the Company reduced its liability for unrecognized tax benefits and related interest and penalties by $7.3 million, which resulted in a corresponding increase in the Company’s January 1, 2007, retained earnings balance. The Company also recorded an increase in its deferred tax assets of $8.5 million and a corresponding increase in its liability for unrecognized tax benefits as a result of adopting FIN 48. 8 The amount of unrecognized tax benefits at January 1, 2007, was $59.8 million, of which $46.3 million would affect the Company’s effective tax rate if recognized. The Company recognizes accrued interest and penalties associated with uncertain tax positions as part of its income tax provision. As of January 1, 2007, the Company had $18.9 million of accrued interest and penalties. It is reasonably possible that the total amount of unrecognized tax benefits will increase or decrease in the next 12 months. Such changes could occur based on the expiration of various statutes of limitations or the conclusion of ongoing tax audits in various jurisdictions around the world. If those events occur within the next 12 months, the Company estimates that its unrecognized tax benefits amount could decrease by an amount in the range of $0 to $20 million, the impact of which would affect the Company’s effective tax rate. Several tax years are subject to examination by major tax jurisdictions. In the U.S., federal tax years 2004 and after are subject to examination. The Internal Revenue Service is currently auditing tax years 2004 and 2005. In France, tax years 2006 and after are subject to examination. In Switzerland, tax years 2001 and after are subject to examination. In most of the other countries where the Company files income tax returns, 2001 is the earliest tax year that is subject to examination. 7.STOCKHOLDERS’ EQUITY In January 2006, the Company received authorization from the board of directors to repurchase an additional $1.0 billion of its Class A Common Stock for a total repurchase authority of $3.9 billion. As of September 30, 2007, there was approximately $0.3 billion of share repurchase authority remaining. This repurchase authority allows the Company, at management’s discretion, to selectively repurchase its stock from time to time in the open market or in privately negotiated transactions depending upon market price and other factors. During the third quarter of 2007, the Company did not repurchase any shares.During the first nine months of 2007, the Company repurchased approximately 2.7 million shares at a cost of approximately $165 million. As of September 30, 2007, since the inception of the program in April 1996, the Company had repurchased approximately 74.1 million shares for an aggregate cost of approximately $3.6 billion. As of September 30, 2007, the Company had reissued approximately 0.5 million shares of previously repurchased shares in connection with certain of its employee benefit programs. As a result of these issuances as well as the retirement of 44.0 million and 16.0 million shares of treasury stock in 2005 and 2006, respectively, the net treasury shares outstanding at September 30, 2007, were 13.6 million. 8.OTHER COMPREHENSIVE EARNINGS (LOSS) Comprehensive earnings (loss), net of taxes, consist of the following: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Net earnings $ 45.2 $ 85.6 $ 201.8 $ 248.5 Other comprehensive earnings (loss): Foreign currency translation adjustment 8.4 5.0 12.6 10.3 Cash flow hedging (0.3 ) 6.4 (0.7 ) (5.5 ) Pension or other postretirement benefits 1.5 - 6.2 - Minimum pension liability adjustment - 0.1 - 3.4 Net unrealized gain (loss) on marketable securities 0.2 0.4 (0.1 ) 0.5 Comprehensive earnings $ 55.0 $ 97.5 $ 219.8 $ 257.2 9 Accumulated other comprehensive (loss) earnings consist of the following: Foreign Currency Translation Adjustment Cash Flow Hedges Pension or Other Postretirement Benefits Net Unrealized (Loss) Gain on Marketable Securities Accumulated Other Comprehensive (Loss) Earnings Balance at 12/31/06 $ 7.1 $ 0.7 $ (138.7 ) $ - $ (130.9 ) 1st Qtr 2007 change 0.7 (0.1 ) 3.0 0.1 3.7 Balance at 3/31/07 7.8 0.6 (135.7 ) 0.1 (127.2 ) 2nd Qtr 2007 change 3.5 (0.3 ) 1.7 (0.4 ) 4.5 Balance at 6/30/07 11.3 0.3 (134.0 ) (0.3 ) (122.7 ) 3rd Qtr 2007 change 8.4 (0.3 ) 1.5 0.2 9.8 Balance at 9/30/07 $ 19.7 $ - $ (132.5 ) $ (0.1 ) $ (112.9 ) 9.EARNINGS PER SHARE (“EPS”) The following table presents a reconciliation of the numerators and denominators of the basic and diluted EPS calculations: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Numerator: Net earnings $ 45.2 $ 85.6 $ 201.8 $ 248.5 Denominator: Weighted average shares used to compute basic EPS 94.9 100.0 95.4 104.5 Effect of dilutive securities - Employee stock plans 0.3 0.6 0.6 0.5 Weighted average shares used to compute diluted EPS 95.2 100.6 96.0 105.0 Basic net EPS $ 0.48 $ 0.86 $ 2.12 $ 2.38 Diluted net EPS $ 0.48 $ 0.85 $ 2.10 $ 2.37 Restricted stock units and stock options totaling an additional 11.5 million and 8.0 million shares of Class A Common Stock for the three month periods and 5.7 million and 8.0 million shares of Class A Common Stock for the nine month periods ended September 30, 2007 and 2006, respectively, were outstanding but were not included in the computation of diluted earnings per share because the effect would have been antidilutive. 10 10.EMPLOYEE PENSION AND POSTRETIREMENT PLANS The components of the net periodic benefit cost for both the pension and postretirement plans for the three month and nine month periods ended September 30, 2007 and 2006, were as follows: Pension Benefits: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Service cost $ 0.7 $ 2.0 $ 2.0 $ 5.9 Interest cost 10.6 10.6 31.7 31.5 Expected return on plan assets (12.3 ) (12.3 ) (36.6 ) (36.8 ) Amortization of prior service (benefit) cost - (0.1 ) - (0.1 ) Amortization of net loss 3.7 4.5 11.3 13.0 Settlement, curtailment or special termination losses (gains), net 1.8 3.5 1.8 (5.0 ) Net periodic benefit cost $ 4.5 $ 8.2 $ 10.2 $ 8.5 Other Postretirement Benefits: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Service cost $ 0.4 $ 0.5 $ 1.3 $ 1.4 Interest cost 0.6 0.7 1.9 1.9 Amortization of prior service (benefit) cost (1.0 ) (1.0 ) (3.0 ) (2.9 ) Amortization of net loss 0.2 0.3 0.6 0.8 Settlement, curtailment or special termination gains, net - (0.1 ) - (0.1 ) Net periodic benefit cost $ 0.2 $ 0.4 $ 0.8 $ 1.1 The $5.1 million Settlement, curtailment or special termination gains, net recognized in the first nine months of 2006 consisted of a $9.9 million pension curtailment gain due to the freezing of plan benefit accruals in the U.S. and $4.8 million of special termination benefit charges related to restructuring activities. See Note 2 for further discussion. The Company currently expects to contribute approximately $7 million to its pension and other postretirement plans in 2007. As of September 30, 2007, $5.2 million of contributions have been made. 11.SEGMENT DATA Lexmark manufactures and sells a variety of printing and multifunction products and related supplies and services and is primarily managed along Business and Consumer market segments. The Company evaluates the performance of its segments based on revenue and operating income, and does not include segment assets or other income and expense items for management reporting purposes. Segment operating income (loss) includes: selling, general and administrative; research and development; restructuring and other, net; and other expenses, certain of which are allocated to the respective segments based on internal measures and may not be indicative of amounts that would be incurred on a stand alone basis or may not be indicative of results of other enterprises in similar businesses. All other operating income (loss) includes significant expenses that are managed outside of the reporting segments. These unallocated costs include such items as information technology expenses, 11 occupancy costs, stock-based compensation and certain other corporate and regional general and administrative expenses such as finance, legal and human resources. The following table includes information about the Company’s reportable segments: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Revenue: Business $ 727.7 $ 695.7 $ 2,198.8 $ 2,097.3 Consumer 467.7 538.9 1,465.4 1,641.6 Total revenue $ 1,195.4 $ 1,234.6 $ 3,664.2 $ 3,738.9 Operating income (loss): Business $ 143.0 $ 146.8 $ 445.7 $ 443.1 Consumer (22.2 ) 62.2 56.1 195.5 All other (100.3 ) (93.9 ) (294.6 ) (299.4 ) Total operating income (loss) $ 20.5 $ 115.1 $ 207.2 $ 339.2 In connection with the 2007 Restructuring Plan, operating income (loss) noted above for the three and nine months ended September 30, 2007, includes restructuring-related charges of $6.2 million in its Consumer segment and $0.4 million in All other. In connection with the Company’s 2006 actions, operating income (loss) noted above for the three months ended September 30, 2006, included restructuring-related charges of $5.6 million in its Business segment, $4.1 million in its Consumer segment and $0.9 million in All other. For the nine months ended September 30, 2006, operating income (loss) noted above included restructuring-related charges of $27.7 million in its Business segment, $53.8 million in its Consumer segment and $30.7 million in All other. All other operating income also included a $9.9 million pension plan freeze benefit. 12.CONTINGENCIES In accordance with SFAS No. 5, Accounting for Contingencies, Lexmark records a provision for a loss contingency when management believes that it is both probable that a liability has been incurred and the amount of loss can be reasonably estimated. The Company believes it has adequate provisions for any such matters. Legal proceedings On December 30, 2002 (“02 action”) and March 16, 2004 (“04 action”), the Company filed claims against Static Control Components, Inc. (“SCC”) in the U.S. District Court for the Eastern District of Kentucky (the “District Court”) alleging violation of the Company’s intellectual property and state law rights. Pendl Companies, Inc. (“Pendl”) and Wazana Brothers International, Inc. (“Wazana”) were added as additional defendants to the claims brought by the Company in the 02 action on October 8, 2004. Pendl, Wazana and NER Data Products, Inc. (“NER”), were added as additional parties to the claims brought by the Company in the 04 action on November 8, 2004. These two cases have been consolidated by the District Court. Similar claims in a separate action were filed by the Company in the District Court against David Abraham and Clarity Imaging Technologies, Inc. (“Clarity”) on October 8, 2004. Clarity, Pendl, SCC and Wazana have filed counterclaims against the Company in the District Court alleging that the Company engaged in anti-competitive and monopolistic conduct and unfair and deceptive trade practices in violation of the Sherman Act, the Lanham Act and state laws. SCC has stated in its legal documents that it is seeking approximately $17.8 million to $19.5 million in damages for the Company’s alleged anticompetitive conduct and approximately $1 billion for Lexmark’s alleged violation of the Lanham Act. Wazana has stated in its legal documents that it is seeking 12 approximately $2.2 million to $2.8 million in damages for the Company’s alleged anticompetitive conduct and approximately $1 billion for Lexmark’s alleged violation of the Lanham Act. Pendl has stated in its legal documents that it is seeking approximately $3.7 million to $4.1 million in damages for the Company’s alleged anticompetitive conduct. Clarity has not stated a damage dollar amount. All are seeking treble damages, attorney fees, costs and injunctive relief. On September 28, 2006, the District Court dismissed the counterclaims filed by SCC alleging that the Company engaged in anti-competitive and monopolistic conduct and unfair and deceptive trade practices in violation of the Sherman Act, the Lanham Act and state laws. On October 13, 2006, SCC filed a Motion for Reconsideration of the District Court’s Order dismissing SCC’s claims, or in the alternative, to amend its pleadings which the District Court denied on June 1, 2007. On October 13, 2006, the District Court issued an order to stay the action brought against David Abraham and Clarity until a final judgment or settlement are entered into in the consolidated 02 and 04 actions. On March 23, 2007, the Company entered into a Settlement Agreement with NER pursuant to which each party released the other from any and all claims, NER acknowledged the validity and enforceability of the Company's patents-in-suit and the validity and enforceability of the Company's single use license agreement applicable to its "Return Program" cartridges (formerly known as "Prebate" cartridges) and agreed to no longer remanufacture such cartridges. The District Court entered a consent judgment and dismissal with prejudice of the litigation between NER and the Company on May 11, 2007. On May 20, 2007, the Company entered into a Settlement Agreement with Pendl pursuant to which each party released the other from any and all claims, Pendl acknowledged the validity and enforceability of the Company's patents-in-suit and the validity and enforceability of the Company's single use license agreement applicable to its Return Program cartridges. The District Court entered an agreed order of dismissal with prejudice of the litigation between Pendl and the Company on May 22, 2007. On May 27, 2007, the Company entered into a Settlement Agreement with Wazana pursuant to which each party released the other from any and all claims, Wazana acknowledged the validity and enforceability of the Company's patents-in-suit and the validity and enforceability of the Company's single use license agreement applicable to its Return Program cartridges. The District Court entered an agreed order of dismissal with prejudice of the litigation between Wazana and the Company on May 31, 2007. On June 20, 2007, the District Court Judge ruled that SCC directly infringed one of Lexmark’s patents-in-suit. On June 22, 2007, the jury returned a verdict that SCC did not induce infringement of Lexmark’s patents-in-suit. As to SCC’s defense that the Company has committed patent misuse, in an advisory, non-binding capacity, the jury did find some Company conduct constituted misuse. In the jury's advisory, non-binding findings, the jury also found that the relevant market was the cartridge market rather than the printer market and that the Company had unreasonably restrained competition in that market. The misuse defense will be decided by the District Court Judge at a later date. A final judgment for the 02 action and the 04 action has not yet been entered by the District Court. The Company is also party to various litigation and other legal matters, including claims of intellectual property infringement and various purported consumer class action lawsuits alleging, among other things, various product defects and false and deceptive advertising claims, that are being handled in the ordinary course of business. In addition, various governmental authorities have from time to time initiated inquiries and investigations, some of which are ongoing, concerning the activities of participants in the markets for printers and supplies. The Company intends to continue to cooperate fully with those governmental authorities in these matters. Although it is not reasonably possible to estimate whether a loss will occur as a result of these legal matters, or if a loss should occur, the amount of such loss, the Company does not believe that any legal matters to which it is a party is likely to have a material adverse effect on the Company’s financial position, results of operations and cash flows. However, there can be no assurance that any pending legal matters or any legal matters that may arise in the future would not have a material adverse effect on the Company’s financial position, results of operations or cash flows. Copyright fees Certain countries (primarily in Europe) and/or collecting societies representing copyright owners’ interests have taken action to impose fees on devices (such as scanners, printers and multifunction devices) alleging the copyright owners are entitled to compensation because these devices enable reproducing copyrighted content. Other countries are also considering imposing fees on certain devices. The amount of fees, if imposed, would 13 depend on the number of products sold and the amounts of the fee on each product, which will vary by product and by country. The Company has accrued amounts that it believes are adequate to address the risks related to the copyright fee issues currently pending. The financial impact on the Company, which will depend in large part upon the outcome of local legislative processes, the Company’s and other industry participants’ outcome in contesting the fees and the Company’s ability to mitigate that impact by increasing prices, which ability will depend upon competitive market conditions, remains uncertain. As of September 30, 2007, the Company has accrued approximately $112 million for the pending copyright fee issues, including litigation proceedings, local legislative initiatives and/or negotiations with the parties involved. These accruals are included in Accrued liabilities on the Consolidated Condensed Statements of Financial Position. 13.RECENT ACCOUNTING PRONOUNCEMENTS In July 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”). The adoption of FIN 48 did not have a material impact on the Company’s results of operations and cash flows. Refer to Note 6 of the Notes to the Consolidated Condensed Financial Statements for discussion of the impact of adoption on the Company’s financial position. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”) and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years, with earlier adoption permitted. The provisions of SFAS 157 should be applied prospectively as of the beginning of the fiscal year in which it is initially applied, with limited exceptions. The Company is currently evaluating the provisions of SFAS 157. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Liabilities (“SFAS 159”). SFAS 159 provides entities with the option to report selected financial assets and liabilities at fair value. Business entities adopting SFAS 159 will report unrealized gains and losses in earnings at each subsequent reporting date on items for which the fair value option has been elected. SFAS 159 establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 requires additional information that will help investors and other financial statement users to understand the effect of an entity’s choice to use fair value on its earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007, with earlier adoption permitted. The Company is currently evaluating the impact of SFAS 159. 14.SUBSEQUENT EVENT Refer to Note 2 of the Notes to the Consolidated Condensed Financial Statements for discussion of the Company’s 2007 Restructuring Plan. 14 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Unaudited) LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES OVERVIEW Lexmark makes it easier for businesses and consumers to move information between the digital and paper worlds. Since its inception in 1991, Lexmark has become a leading developer, manufacturer and supplier of printing and imaging solutions for offices and homes. Lexmark’s products include laser printers, inkjet printers, multifunction devices, and associated supplies, services and solutions. Lexmark also sells dot matrix printers for printing single and multi-part forms by business users and develops, manufactures and markets a line of other office imaging products. The Company is primarily managed along Business and Consumer market segments: • The Business market segment primarily sells laser products and primarily serves business customers, but also include consumers who choose laser products. Laser products can be divided into two major categories — shared workgroup products and lower-priced desktop products. Lexmark employs large-account sales and marketing teams, closely supported by its development and product marketing teams, to generate demand for its business printing solutions and services. The sales and marketing teams primarily focus on customers who fall into six specific industry groups: finance, services, retail, manufacturing, public sector and health care. Lexmark also markets its laser and inkjet products increasingly through small and medium business (“SMB”) teams who work closely with channel partners. The Company distributes and fulfills its laser products primarily through its well-established distributor and reseller network. Lexmark’s products are also sold through solution providers, which offer custom solutions to specific markets, and through direct response resellers. • The Consumer market segment predominantly sells inkjet products to consumers but also includes business users who may choose inkjet products as a lower-priced alternative or supplement to laser products for personal desktop use. For the consumer market, Lexmark distributes its branded inkjet products and supplies primarily through retail outlets worldwide. The Company also sells its products through numerous alliances and original equipment manufacturer (“OEM”) arrangements. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Lexmark’s discussion and analysis of its financial condition and results of operations are based upon the Company’s consolidated condensed financial statements, which have been prepared in accordance with accounting principles generally accepted in the U.S. The preparation of consolidated condensed financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, the Company evaluates its estimates, including those related to customer programs and incentives, product returns, doubtful accounts, inventories, stock-based compensation, intangible assets, income taxes, warranty obligations, copyright fees, restructurings, pension and other postretirement benefits, and contingencies and litigation. Lexmark bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are uncertain at the time the estimate is made, if different estimates reasonably 15 could have been used, or if changes in the estimate that are reasonably likely to occur could materially impact the financial statements. Management believes that other than the adoption of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) during the first quarter of 2007, there have been no significant changes during the three and nine months ended September 30, 2007, to the items that were disclosed as critical accounting policies and estimates in Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Income Taxes The Company estimates its tax liability based on current tax laws in the statutory jurisdictions in which it operates. These estimates include judgments about deferred tax assets and liabilities resulting from temporary differences between assets and liabilities recognized for financial reporting purposes and such amounts recognized for tax purposes, as well as about the realization of deferred tax assets. If the provisions for current or deferred taxes are not adequate, if the Company is unable to realize certain deferred tax assets or if the tax laws change unfavorably, the Company could potentially experience significant losses in excess of the reserves established. Likewise, if the provisions for current and deferred taxes are in excess of those eventually needed, if the Company is able to realize additional deferred tax assets or if tax laws change favorably, the Company could potentially experience significant gains. In July2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109 (“FIN 48”). FIN 48 clarifies the accounting for income taxes by prescribing the minimum recognition threshold as “more-likely-than-not” that a tax position must meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting for income taxes in interim periods, financial statement disclosure and transition rules. The evaluation of a tax position in accordance with FIN 48 is a two-step process. The first step is recognition: The enterprise determines whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any litigation. The second step is measurement: A tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate resolution. The Company adopted the provisions of FIN 48 and related guidance on January 1, 2007. As a result of the implementation of FIN 48, the Company reduced its liability for unrecognized tax benefits and related interest and penalties by $7.3 million, which resulted in a corresponding increase in the Company’s January 1, 2007, retained earnings balance. The Company also recorded an increase in its deferred tax assets of $8.5 million and a corresponding increase in its liability for unrecognized tax benefits as a result of adopting FIN 48. 16 RESULTS OF OPERATIONS Operations Overview Trends Lexmark believes it is experiencing shrinkage in its installed base of inkjet products and an associated decline in end-user demand for inkjet supplies. The Company sees the potential for continued erosion in end-user inkjet supplies demand due to the reduction in inkjet hardware unit sales reflecting the Company’s decision to focus on more profitable printer placements, a mix shift between cartridges resulting in a higher percentage of moderate use cartridges and the weakness the Company is experiencing in its OEM business. Additionally, Lexmark expects to see continued declines in OEM unit sales, aggressive pricing and promotion activities in the inkjet and laser markets. For the third quarter of 2007, the Company experienced the following issues in its Consumer segment: · On-going declines in inkjet supplies and OEM unit sales. · Lower average unit revenues (“AURs”) due to aggressive pricing and promotion. · Additional costs in its new products. As the Company analyzes the situation, it sees the following: · Some of its unit sales are not generating adequate lifetime profitability due to lower prices, higher costs and supplies usage below its model. · Some markets and channels are on the low-end of the supplies generation distribution curve. · Its business is too skewed to the low-end versus the market, resulting in lower supplies generation per unit. As a result, Lexmark has decided to take the following actions: · The Company is working to minimize the unit sales that do not generate an acceptable profit over their life. · The Company has decided to more aggressively shift its focus to geographic regions, market segments, and customers that generate higher page usage. The above actions will entail several initiatives: · Investing in research and development and core inkjet technology to better support this higher usage customer set. · Optimizing the Company’s marketing and sales initiatives and prioritizing specific markets and channels relative to page generation and lifetime profitability. For the highest priority markets, this will mean a focus on expanding retail and non-retail sales, and associated marketing campaigns. For the lowest priority markets, this will mean less or no retail sales. As a result of this market prioritization and the previously mentioned business optimization, we expect fourth quarter 2007 inkjet unit sales will be down about 30% year-to-year. While the Company’s analysis is not yet complete, its preliminary view is that it would expect about that same percentage of full-year 2007 inkjet unit sales will not be made in 2008. · Improving the Company’s cost and expense structure. The Company announced a restructuring plan to reduce its cost and infrastructure, including the closure of one of its inkjet supplies manufacturing facilities in Mexico. 2007 Restructuring Plan As part of its ongoing efforts to optimize its cost and expense structure, the Company continually reviews its resources in light of a variety of factors. On October 23, 2007, the Company announced a plan (the “2007 Restructuring Plan”) which includes: · Closure of one of the Company’s inkjet supplies manufacturing facilities in Mexico, and additional optimization measures at the remaining inkjet facilities in Mexico. 17 · Reduction of the Company’s business support cost and expense structure by further consolidating activity globally and expanding the use of shared service centers in lower-cost regions. The areas impacted are supply chain, service delivery, general and administrative expense, as well as marketing and sales support functions. · Focusing consumer segment marketing and sales efforts into countries or geographic regions that have the highest supplies usage. The 2007 Restructuring Plan is expected to impact approximately 1,650 positions by the end of 2008. Most of the impacted positions are being moved to lower-cost countries. The Company expects the 2007 Restructuring Plan will result in pre-tax charges of approximately $55 million, of which $40 million will require cash. The Company expects the 2007 Restructuring Plan to be substantially completed by the end of 2008. For the three and nine months ended September 30, 2007, the Company accrued $6.6 million of employee termination benefit charges in accordance with SFAS No. 112, Employers’ Accounting for Postemployment Benefits. The employee termination benefit charges are included in Restructuring and other, net on the Consolidated Condensed Statements of Earnings. The following table presents a rollforward of the liability incurred for employee termination benefits in connection with the 2007 Restructuring Plan.The liability is included in Accrued liabilities on the Company’s Consolidated Condensed Statements of Financial Position. Employee Termination Benefits Total Balance at December 31, 2006 $ - $ - Costs incurred 6.6 6.6 Balance at September 30, 2007 $ 6.6 $ 6.6 For the three and nine months ended September 30, 2007, the Company accrued employee termination benefit charges of $6.2 million in its Consumer segment and $0.4 million in All other. The Company expects to incur charges related to the 2007 Restructuring Plan of approximately $14 million in its Business segment, approximately $19 million in its Consumer segment and approximately $22 million in All other. Additionally, beginning in the fourth quarter of 2007, the Company expects to incur additional project costs related to the execution of its 2007 Restructuring Plan. These project costs will be incremental to the Company’s normal operating charges and will be expensed as incurred. Project cost will include such items as compensation costs for overlap staffing, travel expenses, consulting costs and training costs. The Company expects to incur total pre-tax project costs of approximately $35 million resulting in a total of $90 million of expected pre-tax restructuring-related charges and project cost in connection with its 2007 Restructuring Plan. Expected cash payments for the restructuring-related charges and project costs are approximately $75 million. The Company expects to incur total restructuring-related charges and project costs of approximately $24 million in its Business segment, approximately $29 million in its Consumer segment and approximately $37 million in All other. Of the total pre-tax restructuring-related charges and project costs of approximately $90 million, approximately $15 million will impact cost of revenue and $75 million will impact operating expense. The 2007 Restructuring Plan (including related projects) are expected to save approximately $40 million in 2008 with approximately 50% benefiting cost of revenue and 50% benefiting operating expense. Annual savings beginning in 2009 are expected to approximate $60 million. 18 The Company expects to incur an additional $14 million of restructuring-related charges and project costs in the fourth quarter of 2007 in connection with the 2007 Restructuring Plan. Fourth quarter savings from the 2007 Restructuring Plan are expected to be less than $5 million. Scotland Liquidation During the first quarter of 2007, the Company sold its Rosyth, Scotland facility for $8.1 million and recognized a $3.5 million pre-tax gain on the sale. During the second quarter of 2007, the Company substantially liquidated the remaining operations of its Scotland entity and recognized an $8.1 million pre-tax gain from the realization of the entity’s accumulated foreign currency translation adjustment generated on the investment in the entity during its operating life. This gain is included in Other (income) expense, net on the Company’s Consolidated Condensed Statements of Earnings. 2006 Actions During the first quarter of 2006, the Company approved a plan to restructure its workforce, consolidate some manufacturing capacity and make certain changes to its U.S. retirement plans (collectively referred to as the “2006 actions”). The workforce restructuring eliminated or transferred over 1,400 positions from various business functions and job classes, with over 850 positions being eliminated, and over 550 positions being transferred from various locations primarily to low-cost countries. Lexmark consolidated its manufacturing capacity to reduce manufacturing costs, including the closure of its Rosyth, Scotland inkjet cartridge manufacturing facility and Orleans, France laser toner facilities, and reduced its operating expenses, particularly in the areas of supply chain, general and administrative and marketing and sales support. Lexmark also froze pension benefits in its defined benefit pension plan for U.S. employees, effective April 3, 2006, and at the same time changed from a maximum Company matching contribution of three percent of eligible compensation to an automatic Company contribution of one percent and a maximum Company matching contribution of five percent to Lexmark’s existing 401(k) plan. Except for approximately 100 positions to be eliminated in 2007, activities related to the 2006 actions were substantially completed at the end of 2006. During 2006, the Company also incurred additional charges related to the execution of its restructuring-related activities (referred to as “2006 project costs”). The 2006 project costs were incremental to the Company’s normal operating charges and were expensed as incurred. For the three months ended September 30, 2006, the Company incurred pre-tax restructuring-related charges and 2006 project costs of $10.6 million and $2.7 million, respectively, related to the 2006 actions. Of the $13.3 million of charges incurred for the three months ended September 30, 2006 related to the 2006 actions, $3.6 million is included in Cost of revenue, $2.2 million in Selling, general and administrative and $7.5 million in Restructuring and other, net on the Company’s Consolidated Condensed Statements of Earnings. For the nine months ended September 30, 2006, the Company incurred pre-tax restructuring-related charges and 2006 project costs of $102.3 million and $4.1 million, respectively, related to the 2006 actions which were partially offset by a $9.9 million pre-tax pension curtailment gain. Of the $106.4 million of net charges incurred for the nine months ended September 30, 2006, related to the 2006 actions, $38.9 million is included in Cost of revenue, $3.2 million in Selling, general and administrative and $64.3 million in
